ORDER

PER CURIAM.
Lonnie Moss appeals from the trial court’s judgment upon his conviction of second-degree robbery of a K-Mart store. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment was supported by sufficient evidence. State v. McCoy, 90 S.W.3d 503, 505 (Mo.App.E.D.2002). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).